EXHIBIT Computation of Ratio of Earnings to Fixed Charges (dollars in millions) Fiscal Years 2009 2008 2007 2006 2005 Earnings: Income (loss) from continuing operations before income taxes and minority interest $ (526 ) $ 154 $ 410 $ (268 ) $ 441 Add: Fixed charges 371 272 278 325 277 Add: Amortization of capitalized interest 4 4 3 3 2 Less: Capitalized interest (3 ) (3 ) (2 ) (8 ) (6 ) Total adjusted earnings (154 ) 427 689 52 714 Fixed Charges: Interest 289 212 228 263 226 Capitalized interest 3 3 2 8 6 Amortization of debt discount expense 21 3 4 5 6 Rentals at computed interest factor (1) 58 54 44 49 39 Total fixed charges $ 371 $ 272 $ 278 $ 325 $ 277 Ratio of Earnings to Fixed Charges - 1.57 2.48 - 2.58 Insufficient Coverage $ 525 $ - $ - $ 273 $ - (1) Amounts represent those portions of rent expense (one-third) that are reasonable approximations of interest costs.
